 


114 HR 5093 IH: TIME Act
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5093 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2016 
Mr. Burgess introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Federal Trade Commission Act to require a time limitation for consent orders, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Technological Innovation through Modernizing Enforcement Act or the TIME Act. 2.Time limitation for consent orders (a)AmendmentSection 5 of the Federal Trade Commission Act (15 U.S.C. 45) is amended by adding at the end the following new subsection: 
 
(o)Termination clause required for consent ordersAny consent order entered into by the Commission shall include a termination clause that the consent order shall expire not later than 8 years after the date on which the consent order is entered into, unless such consent order relates to alleged fraud by the entity subject to the consent order and requires a time limit longer than 8 years based on the factors described in this subsection. In determining the time limit for any termination clause, the Commission shall consider each of the following factors:  (1)The impact of technological progress on the continuing relevance of the consent order. 
(2)Whether there is reason to believe that the entity would engage in activities that violate this section without the consent order 8 years after the consent order is entered into by the Commission. (p)Consent order reviewAny consent order entered into by the Commission that is unrelated to alleged fraud by the entity subject to the consent order and has a termination date more than 5 years after such consent order is entered into shall include a clause providing for Commission review of the consent order 5 years after the date on which the order is entered into. Such clause shall require the Commission to evaluate whether the consent order continues to serve its initial purposes based on the factors described in subsection (o). The clause shall provide that if, based on such evaluation, the Commission determines that the consent order no longer serves its purposes, the Commission shall terminate the consent order. 
(q)Petition for Review of Existing Consent OrdersAny entity that as of the effective date of this subsection is subject to a consent order that is unrelated to alleged fraud and has been effective for a period of at least five years may petition the Commission to terminate such consent order. In evaluating a petition to terminate a consent order under this subsection, the Commission shall consider whether the consent order continues to serve its initial purposes based on each of the factors described in subsection (o). If, based on such evaluation, the Commission determines that the consent order no longer serves its purposes, the Commission shall terminate the consent order. .  (b)Effective date; applicabilityThe amendment made by subsection (a) shall take effect on the date of enactment of this Act and with respect to subsections (o) and (p) of section 5 of the Federal Trade Commission Act (15 U.S.C. 45), as added by subsection (a), shall apply with respect to any consent order entered into after such date.  
 
